UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2016 Commission file number 000-54868 Free Flow Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 2301 Woodland Crossing Dr. Suite 155, Herndon, VA 20171 (Address of Principal Executive Offices) (703) 789-3344 (Registrant’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:26,200,000 shares as of May 31, 2016 TABLE OF CONTENTS Page PART I-FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets - March 31, 2016 (Unaudited)and December 31, 2016 (Audited) 3 Condensed Statements of Operations - March 31, 2016 (Unaudited)and March 31, 2015 (Unaudited) 4 Condensed Statements of Cash Flows -Three months ended March 31, 2016 (Unaudited) and March 31, 2015 (Unaudited) 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis or Plan Of Operations 8 Item 3. Quantitative and QualitativeDisclosures About Market Risks 9 Item 4. Controls and Procedures 9 PART II -OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factor 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 2 ITEM 1.FINANCIAL STATEMENTS Free Flow, Inc. Condensed Consolidated Balance Sheets As of As of March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - Trade - Inventory Advances and Prepaid - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITES & STOCKHOLDERS' DIFICIT Current Liabilities Accounts Payable $ $ Notes payable - related parties TOTAL LIABILITIES Stockholders' (Deficit) Redeemable Preferred Stock Series B; 500,000 shares authorized, 330,000 and 330,000 issued and outstandingas of March 31, 2016 Preferred stock ($0.0001) par value, 20,000,000 shares authorized 10,000 shares par value $0.001 Class A issued on March 31, 2016 and December 31, 2015 1 1 Common Stock, ($0.0001 par value 100,000,000 shares authorized 26,200,000 shares issued and outstanding as of March 31, 2016 and December 31, 2015 Additional paid-in capital Accumulated Deficit ) ) TOTALSTOCKHOLDERS' DIFICIT $ ) $ TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Free Flow, Inc. Statements of Operations Condensed Consolidated Statements of Operations (Unaudited) Three months Three months Ended Ended March 31, March 31, REVENUES Revenues $ $
